IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 02-50648
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ISAAC CARRASCO-CARRASCO,

                                         Defendant-Appellant.

                       --------------------
                         Consolidated with
                            No. 02-50670
                       --------------------

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ISAAC CARRASCO,

                                         Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                    USDC No. A-02-CR-26-ALL-JN
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                 No. 02-50648 c/w No. 02-50670
                               -2-

     In this consolidated appeal, Isaac Carrasco-Carrasco

challenges the sentence imposed following his guilty plea

conviction of being found in the United States after deportation

in violation of 8 U.S.C. § 1326.    Carrasco-Carrasco complains

that his sentence was improperly enhanced pursuant to 8 U.S.C.

§ 1326(b)(2) based on his prior deportation following an

aggravated felony conviction.   Carrasco-Carrasco argues that the

sentencing provision is unconstitutional because it permitted the

sentencing judge to find, under a preponderance of the evidence

standard, a fact which increased the statutory maximum sentence

to which he otherwise would have been exposed.    Carrasco-Carrasco

thus contends that his sentence is invalid and argues that it

should not exceed the two-year maximum term of imprisonment

prescribed in 8 U.S.C. § 1326(a).

     In Almendarez-Torres v. United States, 523 U.S. 224, 235

(1998), the Supreme Court held that the enhanced penalties in

8 U.S.C. § 1326(b) are sentencing provisions, not elements of

separate offenses.   The Court further held that the sentencing

provisions do not violate the Due Process Clause.    Id. at 239-47.

Carrasco-Carrasco acknowledges that his argument is foreclosed by

Almendarez-Torres, but asserts that the decision has been cast

into doubt by Apprendi v. New Jersey, 530 U.S. 466, 490 (2000).

He seeks to preserve his argument for further review.

     Apprendi did not overrule Almendarez-Torres.    See Apprendi,
530 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984
                   No. 02-50648 c/w No. 02-50670
                                 -3-

(5th Cir. 2000).    This court must follow Almendarez-Torres

“unless and until the Supreme Court itself determines to overrule

it.”    Dabeit, 231 F.3d at 984 (internal quotation marks and

citation omitted).    The judgment of the district court is

AFFIRMED.

       The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.    In its motion, the Government asks

that an appellee’s brief not be required.    The motion is GRANTED.

       AFFIRMED; MOTION GRANTED.